Title: I. Bill for Establishing a Land Office and Ascertaining the Terms and Manner of Granting Waste and Unappropriated Lands, [8 January 1778]
From: Virginia Assembly
To: 



[8 January 1778]

Whereas there are large Quantities of waste and unappropriated Lands within the territorial Limits of this Commonwealth, the granting of which will encourage the Migration of Foreigners hither, promote Population, increase the annual Revenue, and create a Fund for discharging the Public Debt, Be it enacted by the General Assembly that an Office shall be and is hereby constituted for the purpose of granting Lands within this Commonwealth into which all the Records now in the Secretary’s Office of Patents or Grants for Lands heretofore Issued, with all papers relating thereto, shall be removed for their safe keeping and all future Grants of Lands shall Issue from the said Office in manner and form herein after directed. A Register of the said Land Office shall be appointed from Time to Time by joint Ballot of both houses of Assembly, who shall give Bond, with sufficient Security to the Governor or first Magistrate of this Commonwealth, in the Penalty ofCurrent Money, shall take an Oath for the due and faithful Performance of his Trust, shall hold his Office during good Behaviour, be entitled to receive such fees as shall hereafter be allowed by Law and shall have power to appoint a Deputy to assist in executing the Business of the said Office. If any vacancy shall happen by the Death resignation or removal of a Register during the Recess of the General Assembly, the Governor or first Magistrate of the Commonwealth by and with the advice of the Privy-Council, may appoint some other person, giving Bond and Security and taking an Oath in like manner, to Act in the said Office, until the end of the next Session of Assembly. [And for the Encouragement of Foreigners to settle here, and an Inducement to import Inhabitants from foreign Countries, Be it enacted that the antient custom of importation-rights shall be continued, and every person removing from any foreign Country or at his charge importing any Inhabitants not being Slaves to settle in this Commonwealth, shall in Consideration thereof, be entitled to fifty Acres of Waste or unappropriated Land, for each person so removed or imported, upon Certificate from the General Court, or any County Court within the Commonwealth, of due Proof thereof, in Open Court, by the Oath of the party, or other satisfactory Evidence, of the name of every person so removed or imported, the County from  which he came, the Year of the arrival or Importation, that the person obtaining such Certificate had never before Proved or claimed his right to Land for any of those named therein, and that they have all of them taken the Oath of Fidelity to the Commonwealth.] [And for the more equal Distribution of Lands, and to encourage Marriage and Population by making Provision for the Natives of the Country Be it enacted that every Child, free-Born within this Commonwealth, after the Establishment thereof, shall upon his or her Marriage and Residence for one Year next after such Marriage, within this Commonwealth, be entitled to seventy five Acres of waste or unappropriated Land, upon Certificate, from any Court of Record, of due Proof having been made of such Nativity, Marriage and Residence, and that the party had never before made Proof or obtained Certificate thereof, but the Portion of Land so due to the wife shall, upon such Certificate, be granted to the Husband and his heirs.]
And whereas a certain Bounty in Lands hath been allowed to the Troops, on Continental Establishment, raised by the Laws of this Commonwealth, and to the Troops upon Virginia Establishment, Be it enacted that the Officers and Soldiers of the said Troops, as well as the Officers and Soldiers to whom a Bounty in Lands may or shall be hereafter granted by any Law of this Commonwealth, shall be entitled to the Quantity and Portion of waste or unappropriated Land allowed to them respectively by such Laws; the Commissioned Officers, upon Certificate from the General or Commander in Cheif of the Continental Army, or the Commanding Officer of the Troops on the Virginia Establishment, as the Case is; and the noncommissioned Officers and Soldiers upon Certificate from the Colonel or Commanding Officer of the Regiment or Corps to which they respectively belong, that such Officers or Soldiers have served the time required by Law; distinguishing particularly in what Regiment or Corps such service hath been performed. And for creating a sinking Fund, in Aid of the Annual Taxes, to discharge the Public Debt, Be it enacted that it shall be lawful for any Citizen of this [or of any other of the United states, to obtain a warrant for surveying waste or unappropriated lands, on paying the consideration of for every hundred acres and so in proportion for a greater or smaller quantity, in the following manner; that is to say; if the quantity required exceed four hundred acres, such Consideration money shall be paid into the hands of the Treasurer, who shall thereupon give to such person a certificate of the paiment and of the purpose for which it was made,  which, being delivered to the Register of the land office, shall entitle him to a warrant from the said Register as herein after directed: but if the quantity required, does not exceed four hundred acres, such consideration money shall be paid to the clerk of the county court, with whom the Register shall constantly lodge a due number of printed warrants with blanks for the name, quantity and amount of the consideration, which warrants shall be filled up and countersigned by such clerk and issued to the persons paying such consideration money.]
And whereas some of the united American States may not have within their respective Territories waste and unappropriated Lands sufficient to pay the Troops raised within the same, upon Continental Establishment, the Bounty of Lands Promised them by the American Congress, for which the Public Faith is pledged, and it may hereafter become Necessary for this Commonwealth to furnish a Proportion of such Lands for that purpose, on the general Account and Charge of the said united States, Be it therefore enacted that for any waste or unappropriated Lands, so to be furnished by this Commonwealth, no greater Price or Consideration than the Sum of three pounds Current Money, or ten Dollars per hundred Acres, shall be charged taken or Demanded.
And be it enacted that upon application of any person or persons having Title to waste or unappropriated Lands either by Importation-Rights, Native-Rights, Military-rights or the larger Treasury rights, and lodging in the Land Office a proper Certificate thereof, the Register of the said Office shall Grant to such person or persons a printed Warrant specifying the Quantity of Land, and the Rights upon which it is due, authorizing any Surveyor to lay off and Survey the same; and shall regularly enter and Record in the Books of his Office all such Certificates, and the Warrants Issued thereupon; with the names of the persons mentioned in any Importation-Certificates. A Surveyor shall be appointed in every County, to be examined and Certified able by the Professors of William and Mary College and if of good Character commissioned by the Governor with a reservation in such commission to the said Professors, for the use of the college, of one sixth part of the legal fees which shall be received by such surveyor. He shall hold his Office during good Behaviour, shall reside within his County, and before he shall be capable of entering upon the execution of his Office shall, before the Court of the same County, take an Oath, and give Bond with two sufficient sureties, to the Governor and his Successors, in the Sum of five hundred pounds  for the faithful execution of his Office and shall also take the Oath of fidelity to the Commonwealth. Residence out of the County, or absence therefrom for a longer time than one Month, unless by unavoidable necessity, shall vacate his said Office. So many deputy surveyors, as by the said chief surveyor shall be certified necessary to do the Business of the County, shall be in like manner examined, Commissioned and Qualified for their Office, who shall be entitled to the whole fees allowed by Law for whatsoever services they shall perform accounting nevertheless for one sixth part thereof to the professors of the college of William and Mary as before directed and one other sixth part to their principal; and if any Deputy Surveyor, or any other on his behalf and with his privity, shall pay, or Agree to pay, any greater part of the Profits of his Office, sum of Money in gross, or other valuable Consideration to his principal for his recommendation or interest in procuring the Deputation, such Deputy and Principal shall be thereby rendered for ever incapable of serving in such office. No principal Surveyor shall be answerable for any misfeasance in office, by his Deputy. It shall not be necessary for the present chief, or deputy Surveyors of the several Counties, duly examined, commissioned and Qualified according to the Laws heretofore in force, to be again examined, Commissioned or Qualified under the directions of this Act.
Every person having Importation Rights, Native Rights, military Rights or Treasury rights, and being desireous of locating the same on any particular waste and unappropriated Land, shall lodge them with the Chief Surveyor of the County wherein the said Lands, or the greater part of them lie directing the location thereof so specially and precisely as that others may be enabled with certainty to locate other warrants on the adjacent residuum, which location shall be entered by the surveyor in a book to be kept for that purpose. And if on such application at his office, the surveyor shall refuse to enter such location under pretence of a prior Entry for the same lands made by some other person, he shall have a right to demand of the said Surveyor a view of the Original of such prior entry in his Book, and also an attested Copy of it, paying such Surveyor for the same two shillings and six pence. But it shall not be lawful for any Surveyor to admit the location of any warrant on lands within the limits of the Cherokee Indians, nor on any islands in the Ohio river or lands on the North-west side of the said river; nor on any lands Westward of the meridian of the mouth of the Cumberland river.
Any chief Surveyor having a warrant for lands and desiring  to locate the same on Lands within his own County, shall enter such location before the Clerk of the County, who shall return the same to the next Court, there to be Recorded; and the said Surveyor shall proceed to have the Survey made within as short a Time as may be, by some one of his Deputies, or if he hath no Deputy, then by any Surveyor or deputy surveyor of an adjacent County.
Every chief surveyor, shall proceed with all practicable dispatch, to Survey all Lands entered for in his Office, and shall either give to the party concerned personal notice of the Time at which he will attend to make such Survey, or shall publish such notice by affixing an advertisement thereof on the door of the Court-house of the County, on two several Court days if the party reside within the said county: and if he reside out of the county, then such publication shall be twice made in the gazette, the expence of which shall be paid by the Treasurer to the printer, to be repaid as hereafter directed: which time so appointed shall be at least four months after personal notice given or after the second advertisement so published: and, if the Surveyor shall accordingly attend and the party, or some one for him, shall fail to appear at the time with proper Chain carriers and a person to mark the lines if necessary, his Entry shall become void, and where the chief Surveyor doth not mean to Survey himself he shall immediately after the Entry made direct a Deputy Surveyor to perform the Duty who shall proceed as is before directed in the case of the chief Surveyor.
The persons employed to carry the Chain on any Survey shall be sworn by the Surveyor, whether principal or Deputy, to measure justly and exactly to the best of their ability, and to deliver a true Account thereof to such Surveyor; and shall be paid for their trouble by the party for whom the Survey is made. The surveyor at the time of making the Survey shall see the same bounded plainly by marked Trees, except where a Water course or antient marked line shall be the Boundary; and shall make the breadth of such Survey at least one third of it’s length in every part, unless where such breadth shall be restrained on both sides by mountains unfit for cultivation, by Watercourses, or the Bounds of Lands before appropriated. Within three days after making the Survey, and before he proceeds to make another, he shall deliver to the said party or person so attending a fair and true plat of such Survey, with a Certificate of the Quantity contained, the hundred wherein it lies, the course of the several Boundaries natural and artificial,  antient and new, expressing the proper name of such natural Boundaries where they have any, and the name of every person whose former line is made a Boundary and also the nature of the warrant on which such survey was made, and shall at the same time redeliver the said warrant to the party. The said Plats and Certificates shall be examined and tried by the said principal surveyor whether truly made and legally proportioned as to length and breadth and shall be entered within two months after the survey is made, in a Book well bound, to be provided by the Court of his County, at the County charge; and he shall moreover, in the month of July in every Year, return to the professors of William and Mary college and also to the office of his County Court, a true list of all surveys made by him or his deputies in the preceeding twelve months, there to be Recorded. Any Surveyor, whether principal or Deputy, failing in any of the duties aforesaid, shall be liable to be Indicted before the Judges of the General Court, and punished by fine or by deprivation of his office and incapacity to take it again, and shall moreover be liable to any party injured for all Damages he may sustain by such failure. Every County Court shall have authority at any time to appoint two or more capable persons to examine the Books of Entries and surveys in possession of their chief surveyor and to report in what condition and order the same are kept, and, on his Death or removal, to take the same into their own possession and deliver them to the succeeding chief Surveyor. Every person for whom any waste or unappropriated Lands shall be so located and laid off, shall, within twelve months after the survey made, repay to the treasurer the expence of publishing in the gazette notice of surveying the said lands, where such publication shall have been made either for his notification or that of any other who had before entered for the same lands, (which fact the surveyor shall duly note in his certificate for the information of the Register) and shall also return the plat and certificate of the said survey into the land office, together with the warrant on which the lands were surveyed, and may demand of the Register a receipt for the same. And, on failing to make such return or if the breadth of his plat be not one third of it’s length as before directed, it shall be lawful for any other person to enter a Caveat in the said Land office against the Issuing of any Grant to him, expressing therein for what cause the Grant should not Issue; or if any person shall obtain a Survey of Lands to which another hath by Law a better right, the person having such better right may in like manner enter a Caveat to prevent his obtaining a Grant till the Title can be determined, such  Caveat also expressing the nature of the right on which the plaintif therein claims the said Land. The person entering any caveat shall take from the Register a certified Copy thereof, which he shall deliver, on the same day on which he entered his Caveat in the said office, to the Clerk of the General Court; or such entry shall become void. The said Clerk, on receiving the same, shall enter it in a Book, and thereupon Issue a Summons reciting the causes for which such Caveat is entered, and requiring the Defendant to appear on the seventh day of the succeeding Court and defend his right; and on such Process being returned ‘executed,’ the Court shall Proceed to determine the right of the cause in a summary way, without pleadings in Writing, impannelling and swearing a Jury for the finding of such facts as are material to the cause, and are not agreed by the parties: and shall thereupon give Judgment on which no Appeal or Writ of Error shall be allowed. A Copy of such Judgment, if in favour of the Defendant, being delivered into the Land Office, shall vacate the said Caveat; and, if not delivered within one month, a new Caveat may, for that cause be entered against the Grant: And, if the said Judgment be in favour of the Plaintif, upon delivering the same into the Land Office, together with a Plat and Certificate of the Survey, and the rights on which it is claimed, he shall be entitled to a Grant thereof; but, on failing to make such return within six Months after Judgment so rendered, it shall be lawful for any other person to enter a Caveat for that cause against issuing the Grant: upon which subsequent Caveats, such proceedings shall be had as are before directed in the case of an Original caveat, and in any Caveat where Judgment is given for the Defendant, the Court, if they think it reasonable, may also adjudge to him his Costs.
The clerk of every county court shall, before his said court, give bond, paiable to the Governor and his successors in such sum as the court in their discretion shall direct, with two sureties to be approved by them, for the faithful discharge of the office of issuing land-warrants and shall half-yearly, to wit, in the months of January and July pay into the hands of the Treasurer all monies by him received for such warrants, deducting for his troubleper centum therefrom, and shall take from the said Treasurer a certificate thereof which he shall deliver to the Register, together with a true account on oath of the monies so received, of all warrants issued by him, specifying the name of the party and quantity of land in each, and of all blank warrants still remaining on hand: producing moreover to the said Register such warrants as shall  have been taken back from the purchasers in exchange for others and a certificate from the court of the said county, signed by the presiding magistrate by order of the court, that so many blank warrants as are stated in the said account were by the said clerk produced to the court, examined and counted.
The Register shall, before the meeting of every session of assembly; return to the Speaker of the house of delegates all Treasury certificates delivered to him since his last account rendered, together with [all?] of the same, and the names of the persons from whom they were received, and also an account of all reimbursements to the public for printed notifications which shall have been certified to him, to be laid before the said house of delegates and by them referred to the Committee which shall be appointed for settling the Treasurers accounts.
Due returns of the several articles herein before required being made into the Land Office, the Register, within not less than one, nor more than three Months, shall make out a Grant by way of Deed Poll to the party having right in the following form. ‘A. B. Esqr. Governor of the Commonwealth of Virginia, To all to whom these presents shall come Greeting. Know ye that in Consideration of [white Inhabitants imported to settle in this Commonwealth by C. D. or in consideration that C. D. is a native of this Commonwealth, hath married and resided therein for one Year next after such marriage or in consideration that E. D. is a native of this Commonwealth, hath intermarried with C. D. and resided therein for one Year next after such intermarriage; or in Consideration that C. D. and E. his Wife are natives of this Commonwealth, have intermarried and resided therein for one Year next after such intermarriage or, in consideration of] military service performed by C. D. to this commonwealth, or in Consideration of military service performed by C. D. to the united States of America, or in consideration of the Sum ofpaid by C. D. into the Treasury of this Commonwealth, there is granted by the said Commonwealth unto the said C. D. a certain Tract or parcel of Land containingAcres lying in the County ofand hundred of&c. with it’s appurtenances: To have and to hold the said Tract or parcel of Land, with it’s appurtenances to the said C. D. and his heirs; to be holden of the said Commonwealth by fealty in free and common soccage. In Witness whereof the said A. B. Governor of the Commonwealth of Virginia hath hereunto caused the seal of the said Commonwealth to be affixed aton theday ofin the Year of our Lordand of the Commonwealth A B.’

Upon which Grant the said Register shall endorse that the party hath title to the same, whereupon it shall be signed by the Governor, Sealed with the Seal of the Commonwealth and then entered of Record at full length in Books to be provided and kept for that purpose by the Register at the Public expence and being so entered shall be certified to have been registered and then be delivered to the party or his Order. A copy of such Record duly attested by the said Register shall be legal evidence of such Grant in all cases. So much of all former Acts of Assembly as direct the mode of proceeding in any case provided for by this Act are hereby repealed.
